Exhibit 10.12

Marriott Vacations Worldwide Corporation

Amended and Restated

Stock and Cash Incentive Plan



--------------------------------------------------------------------------------

Article 1. Establishment, Objectives, and Duration

     2   

Article 2. Definitions

     2   

Article 3. Administration

     5   

Article 4. Shares Subject to the Plan and Maximum Awards

     6   

Article 5. Eligibility and Participation

     7   

Article 6. SARs and Stock Options

     7   

Article 7. Restricted Stock

     9   

Article 8. Restricted Stock Units

     10   

Article 9. Other Awards

     11   

Article 10. Performance Measures for Awards

     12   

Article 11. Directors’ Share Awards, Fee Deferral Elections, and Director SARs
and Options

     13   

Article 12. Distribution Awards

     14   

Article 13. Beneficiary Designation

     15   

Article 14. Change in Control

     15   

Article 15. Rights of Participants

     17   

Article 16. Amendment, Modification, and Termination

     17   

Article 17. Withholding

     18   

Article 18. Indemnification

     18   

Article 19. Code Section 409A

     18   

Article 20. Successors

     18   

Article 21. Legal Construction

     18   

 

i



--------------------------------------------------------------------------------

PREAMBLE

Marriott Vacations Worldwide Corporation has established the Marriott Vacations
Worldwide Corporation Stock and Cash Incentive Plan, which first became
effective on the Effective Date and remains in effect for the period set forth
in Article 1.3 hereof. The Plan is hereby amended and restated, effective as of
December 6, 2013, as follows.

 

1



--------------------------------------------------------------------------------

MARRIOTT VACATIONS WORLDWIDE CORPORATION

AMENDED AND RESTATED

STOCK AND CASH INCENTIVE PLAN

Article 1. Establishment, Objectives, and Duration

1.1 Establishment of the Plan. Marriott Vacations Worldwide Corporation, a
Delaware corporation, hereby establishes an incentive compensation plan to be
known as the Marriott Vacations Worldwide Corporation Stock and Cash Incentive
Plan, as set forth in this document.

1.2 Purpose of the Plan. The purpose of the Plan is to promote and enhance the
long -term growth of the Company by aligning the personal interests of Employees
and Non-Employee Directors to those of Company shareholders and allowing such
Employees and Non-Employee Directors to participate in the growth, development
and financial success of the Company. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of key individuals.

1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to
terminate the Plan at any time pursuant to Article 16 hereof, until all Shares
subject to it shall have been purchased or acquired according to the Plan’s
provisions; provided, however, that paragraph (c) of Article 4.1 hereof shall
cease to operate on the 10th anniversary of the Effective Date.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

2.1 “Allocation Agreement” means the Employee Benefits and Other Employment
Matters Allocation Agreement entered into by and between Marriott International,
Inc. and the Company in connection with the Distribution.

2.2 “Annual Meeting” means the annual meeting of the stockholders of the Company
at which Directors are elected.

2.3 “Approved Retiree” means any awardee of an Award who (i) terminates
employment by reason of a Disability, or (ii) (A) retires from employment with
the Company with the specific approval of the Committee on or after such date on
which the awardee has attained age fifty-five (55) and completed ten (10) Years
of Service, and (B) has entered into and has not breached an agreement to
refrain from Engaging in Competition in form and substance satisfactory to the
Committee.

2.4 “Award” means, individually or collectively, a grant under this Plan of
SARs, Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
RSUs, Other Share-Based Awards, Other Cash Performance-Based Awards,
Non-Employee Director Share Awards, Stock Units, Director SARs and Director
Options, and Distribution Awards.

2.5 “Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to an Award
granted under this Plan.

2.6 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.7 “Beneficiary” means the person or persons designated pursuant to Article 13
hereof.

2.8 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2



--------------------------------------------------------------------------------

2.10 “Committee” means the Compensation Policy Committee of the Board, as
specified in Article 3 hereof, or such other committee appointed by the Board to
administer the Plan with respect to grants of Awards.

2.11 “Company” means Marriott Vacations Worldwide Corporation, together with any
and all Subsidiaries, and any successor thereto as provided in Article 20
hereof.

2.12 “Covered Employee” means a Participant who, as of the date of grant,
vesting and/or payout of an Award, as applicable, is one of the group of
“covered employees,” as defined in the regulations promulgated under Code
Section 162(m), or any successor statute.

2.13 “Director” means any member of the Board.

2.14 “Director SAR” and “Director Option” mean, respectively, a SAR and a
Nonqualified Stock Option as described in Article 11 hereof.

2.15 “Disability” means a permanent and total disability, within the meaning of
Code Section 22(e)(3), as determined by the Committee in good faith, upon
receipt of sufficient competent medical advice from one or more individuals,
selected by or satisfactory to the Committee, who are qualified to give
professional medical advice.

2.16 “Distribution” means the distribution of all the outstanding shares of
capital stock of the Company as provided in the Distribution Agreement.

2.17 “Distribution Agreement” means the Separation and Distribution Agreement
entered into by and between Marriott International, Inc. and the Company setting
forth the rights and obligations of the parties in connection with the
Distribution.

2.18 “Distribution Award” means an Award made pursuant to Article 12 to reflect
the effect of the Distribution on outstanding awards which were made under the
MII Plan and which were held by the grantee immediately before the Distribution.

2.19 “Distribution Date” means the date on which the Distribution shall be
effected pursuant to the Distribution Agreement.

2.20 “Effective Date” means the date the Plan was approved by the Company’s sole
shareholder on that date, MII.

2.21 “Employee” means any individual who is, or will become, an active,
non-union employee of the Company. Any Employee who, at the request of the
Company, and on the written assignment of the Company specifically referencing
this provision of the Plan, becomes an employee of another employer shall
continue to be treated as an Employee for all purposes hereunder during the
period of such assignment. Non-Employee Directors shall not be considered
Employees under this Plan.

2.22 “Engaging in Competition” means (i) engaging, individually or as an
employee, consultant, owner (more than five percent (5%)) or agent of any
entity, in or on behalf of any business engaged in significant competition (or
that transacts or cooperates with another business in activities of significant
competition) with any business operated by the Company or with interests adverse
to those of the Company; (ii) soliciting and hiring a key employee of the
Company in another business, whether or not in significant competition with any
business operated by the Company; or (iii) using or disclosing confidential or
proprietary information, in each case, without the approval of the Company.

2.23 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.24 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option or the base price from which appreciation in
Shares is measured under a SAR.

 

3



--------------------------------------------------------------------------------

2.25 “Fair Market Value” means the average of the highest and lowest quoted
selling prices for the Shares on the relevant date, or (if there were no sales
on such date) the average so computed on the nearest day before or the nearest
day after the relevant date, as reported in The Wall Street Journal or a similar
publication selected by the Committee.

2.26 “Fee Deferral Election” means an election made by a Non-Employee Director
to defer the receipt of Fees, as described in Article 11.3 hereof.

2.27 “Fees” means all or part of any retainer and/or fees payable to a
Non-Employee Director in his or her capacity as such.

2.28 “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 hereof, which is designated as an Incentive Stock Option
and which is intended to meet the requirements of Code Section 422.

2.29 “Insider” means an individual who is, on the relevant date, an officer,
Director or more than ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

2.30 “MII” means Marriott International, Inc., together with any and all
Subsidiaries.

2.31 “MII Plan” means the Marriott International, Inc. Stock and Cash Incentive
Plan, as amended.

2.32 “Non-Employee Director” means a Director who is not an Employee of the
Company.

2.33 “Non-Employee Director Share Award” shall mean an award of Shares to a
Non-Employee Director, as described in Article 11.2 hereof.

2.34 “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 hereof and which is not intended to meet the
requirements of Code Section 422.

2.35 “Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 hereof, or a Director Option as described in Article 11
hereof.

2.36 “Other Cash Performance-Based Awards” means an Other Cash Performance-Based
Award, as described in Article 9 hereof.

2.37 “Other Share-Based Award” means an Other Share-Based Award, as described in
Article 9 hereof.

2.38 “Participant” means an individual who has an outstanding Award granted
under the Plan.

2.39 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).

2.40 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance objectives, or upon the occurrence of other
events as determined by the Committee, in its discretion), and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 7 hereof.

2.41 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.42 “Plan” means the Marriott Vacations Worldwide Corporation Stock and Cash
Incentive Plan.

2.43 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 7 hereof.

 

4



--------------------------------------------------------------------------------

2.44 “RSU” means a restricted stock unit Award granted to a Participant pursuant
to Article 8 hereof.

2.45 “Shares” means shares of Common Stock of the Company or of any successor
company adopting this Plan.

2.46 “SAR” means a stock appreciation right as described in Article 6 hereof, or
a Director SAR as described in Article 11 hereof, which may be settled in Shares
or cash as provided in the pertinent Award Agreement.

2.47 “Stock Units” means the credits to a Non-Employee Director’s Stock Unit
Account, each of which represents the right to receive one Share upon settlement
of the Stock Unit Account.

2.48 “Stock Unit Account” means the bookkeeping account established by the
Company pursuant to Article 11.3.

2.49 “Subsidiary” means any corporation, partnership, joint venture, trust or
other entity in which the Company has a controlling interest as defined in
Treasury Regulation Section 1.414(c)-2(b)(2), except that the threshold interest
shall be “more than fifty percent (50%)” instead of “at least eighty percent
(80%).”

2.50 “Termination of Service” means termination of service as a Non-Employee
Director in any of the following circumstances:

(a) Where the Non-Employee Director voluntarily resigns or retires;

(b) Where the Non-Employee Director is not re-elected (or elected in the case of
an appointed Non-Employee Director) to the Board by the shareholders;

(c) Where the Non-Employee Director ceases to perform services on account of a
Disability as defined in Article 2.15 hereof; or

(d) Where the Non-Employee Director dies.

With respect to any Awards that are or become subject to Section 409A of the
Code, Termination of Service shall not include any event that is not within the
meaning of “separation from service” as set forth in Treasury Regulation
Section 1.409A-1(h).

2.51 “Year of Service” means a period of twelve (12) consecutive calendar months
during which an Employee is employed by the Company or Marriott International,
Inc.

Article 3. Administration

3.1 The Committee. The Plan shall be administered by the Committee or by any
other committee appointed by the Board. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors. Any power of the Committee may also be exercised by the Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Exchange Act. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Committee, the Board action shall control.

3.2 Authority of the Committee. Except as limited by law or by the Articles of
Incorporation or Bylaws of the Company, and subject to the provisions hereof,
the Committee shall have full power to select Employees and Non-Employee
Directors who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend, or waive rules and regulations
for the Plan’s administration; subject to the provisions of Article 16 hereof,
amend the terms and conditions of any outstanding Award to the extent such terms
and conditions are within the discretion of the Committee as provided in the
Plan; and approve corrections in the documentation or administration of any
Award. Further, the Committee

 

5



--------------------------------------------------------------------------------

shall make all other determinations that may be necessary or advisable for the
administration of the Plan. The Committee’s determinations under the Plan
(including without limitation, determinations of the persons to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the Award Agreements evidencing such Awards) need not be uniform and
may be made by the Committee selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated. As permitted by law, the Committee may delegate its
authority under the Plan to a Director or Employee.

3.3 Delegation. The Committee may delegate to one or more separate committees
(any such committee a “Subcommittee”) composed of one or more Directors (who may
but need not be members of the Committee) the ability to grant Awards and take
the other actions described in Article 3.2 hereof with respect to Participants
who are not executive officers, and such actions shall be treated for all
purposes as if taken by the Committee. The Committee may delegate to a
Subcommittee of one or more officers of the Company the ability to grant Awards
and take the other actions described in Article 3.2 hereof with respect to
Participants (other than any such officers themselves) who are not Directors or
executive officers, provided, however, that the resolution so authorizing such
officer(s) shall specify the total number of rights or options such Subcommittee
may so award, and such actions shall be treated for all purposes as if taken by
the Committee. Any action by any such Subcommittee within the scope of such
delegation shall be deemed for all purposes to have been taken by the Committee,
and references in this Plan to the Committee shall include any such
Subcommittee. The Committee may delegate the day to day administration of the
Plan to an officer or officers of the Company, or one or more agents, and such
administrator(s) may have the authority to execute and distribute agreements or
other documents evidencing or relating to Awards granted by the Committee under
the Plan, to maintain records relating to the grant, vesting, exercise,
forfeiture or expiration of Awards, to process or oversee the issuance of Shares
upon the exercise, vesting and/or settlement of an Award, to interpret the terms
of Awards and to take such other actions as the Committee may specify. Any
action by any such administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Committee and references in
the Plan to the Committee shall include any such administrator, provided that
the actions and interpretations of any such administrator shall be subject to
review and approval, disapproval or modification by the Committee.

3.4 Decisions Binding. All determinations and decisions made by the Committee or
its designee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all parties.

3.5 Unanimous Consent in Lieu of Meeting. A memorandum signed by all members of
the Committee shall constitute the act of the Committee without the necessity in
such event to hold a meeting.

3.6 Serious Misconduct. Notwithstanding anything to the contrary in the Plan or
any Award Agreement, if a Participant terminates employment for serious
misconduct, including but not limited to engaging in a terminable offense set
forth in the applicable associate handbook, the Committee may, in its sole
discretion, refuse or revoke Approved Retiree status or other retirement
approval for such Participant, or otherwise determine that such Participant may
not receive, vest in or exercise any Awards or otherwise receive Shares
thereunder to the extent the Awards are not granted, vested or fully exercised,
or Shares are not received, as of such determination.

Article 4. Shares Subject to the Plan and Maximum Awards

4.1 Number of Shares. Subject to Articles 4.2 and 4.3 hereof, (a) no more than
6,000,000 shares of Common Stock of the Company may be issued pursuant to Awards
granted under the Plan, (b) the maximum aggregate number of Shares that may be
subject to any Awards (other than the Distribution Awards) granted in any one
fiscal year to any single Employee shall be 1,500,000 and (c) the maximum
aggregate number of Shares that may subject to Options and SARs (other than the
Distribution Awards) granted in any one fiscal year to any single Employee shall
be 1,500,000.

(a) If any Award granted under the Plan is canceled, terminates, expires, or
lapses for any reason, or is settled in cash, any Shares subject to such Award
shall again be available for the grant of an Award under the Plan.

(b) With respect to Shares withheld to satisfy the exercise price or tax
withholding for an Award, the Shares shall again be available for the grant of
an Award under the Plan.

 

6



--------------------------------------------------------------------------------

(c) With respect to previously acquired Shares tendered to satisfy the exercise
price or tax withholdings for an Award, the Shares shall again be available for
the grant of an Award under the Plan.

4.2 Adjustments in Authorized Shares and Awards. In the event of any change in
corporate capitalization, such as a stock split, reverse stock split, stock
dividend, share combination, recapitalization, or similar event affecting the
equity capital structure of the Company, or in the event the Shares shall be
changed into or exchanged for a different number or class of shares of stock or
securities of the Company or of another corporation and/or for cash as a result
of a corporate transaction, such as any merger, consolidation, separation,
acquisition of property or shares, stock rights offering, spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code
Section 368) or any partial or complete liquidation of the Company, or similar
event affecting the Company, such adjustment shall be made in (a) the number and
class of Shares which thereafter may be delivered under Article 4.1, (b) the
Award limits set forth in Article 4.1, (c) the number and class of Shares
subject to outstanding Awards, (d) the Exercise Price relating to any Award, and
(e) the performance goals which may be applicable to any outstanding Awards, and
such other equitable substitutions or adjustments may be made, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights. Without limiting the
preceding sentence, in the case of any such transaction described in the
preceding sentence, the adjustments made by the Committee or the board of
directors, compensation committee or similar body of any other legal entity
assuming the obligations of the Company hereunder, may consist of either
(i) making appropriate provision for the protection of outstanding Awards by the
substitution on an equitable basis of appropriate equity interests or awards
similar to the Awards (or, in the event no such similar equity interests may be
identified, a nonqualified deferred compensation account allocation of
equivalent value), provided that the substitution neither enlarges nor
diminishes the value and rights under the Awards; or (ii) upon written notice to
the Participants, providing that Awards will be exercised, distributed, cashed
out or exchange for value pursuant to such terms and conditions (including the
waiver of any existing terms or conditions including but not limited to vesting
restrictions or exercise waiting periods) as shall be specified in the notice,
provided that any Awards that are subject to Code Section 409A must not be
exercised, distributed, cashed out or exchanged for value unless the transaction
qualifies as a “change in control event” as described under Code
Section 409A(2)(A)(v) and the regulations thereunder. Any adjustment of an ISO
under clause (i) of the preceding sentence in this paragraph shall be made in
such a manner so as not to constitute a “modification” within the meaning of
Section 424(h)(3) of the Code.

Article 5. Eligibility and Participation

5.1 Eligibility. Employees shall be eligible to participate in this Plan with
respect to Awards specified in Articles 6 through 9. Non-Employee Directors
shall be eligible to participate in the Plan with respect to Awards specified in
Article 11. Persons eligible to receive Distribution Awards under the Allocation
Agreement shall be eligible to participate in the Plan with respect to Awards
specified in Article 12.

5.2 Actual Participation by Employees. Subject to the provisions of the Plan,
the Committee may, from time to time, select from all eligible Employees, those
to whom Awards shall be granted and shall determine the nature and amount of
each Award.

Article 6. SARs and Stock Options

6.1 Grant of SARs and Options. Subject to the terms and provisions of the Plan,
SARs and/or Options may be granted to Employees in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee.

6.2 Award Agreement. Each SAR and Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the duration of the Award, the
number of Shares to which the Award pertains, and such other provisions as the
Committee shall determine. The Award Agreement, if pertaining to an Option, also
shall specify whether the Option is intended to be an ISO within the meaning of
Code Section 422, or an NQSO whose grant is intended not to fall under the
provisions of Code Section 422.

6.3 Exercise Price. The Exercise Price for each grant of a SAR or an Option
under this Article 6 shall be at least equal to one hundred percent (100%) of
the Fair Market Value of a Share on the date the SAR or Option is granted.

 

7



--------------------------------------------------------------------------------

6.4 Duration of SARs and Options. Each SAR and Option granted under this Article
6 shall expire at such time as the Committee shall determine at the time of
grant; provided, however, that no SAR or Option shall be exercisable later than
the tenth (10th) anniversary date of its grant.

6.5 Exercise of SARs and Options. SARs and Options granted under this Article 6
shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve, which need not be
the same for each grant or for each Participant.

The ability of a Participant to exercise a SAR or an Option is conditioned upon
the Participant not committing any criminal offense or malicious tort relating
to or against the Company, or, as determined by the Committee in its sole
discretion, engaging in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation.

6.6 Notice and Payment. SARs and Options granted under this Article 6 shall be
exercised by the delivery of notice of exercise to the Company by such means as
the Committee shall approve from time to time, setting forth the number of
Shares with respect to which the SAR or Option is to be exercised, accompanied,
in the case of Options, by full payment for the Shares.

The Exercise Price upon exercise of any Option shall be payable to the Company
in full either: (a) in cash or its equivalent, (b) if permitted in the governing
Award Agreement, by withholding of Shares deliverable upon exercise or tendering
(either actually or by attestation) previously acquired Shares, in each case
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, (c) withholding Shares subject to the Option, or (d) any
combination of (a), (b) and (c).

The Committee also may allow cashless exercise as permitted under the Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of a SAR or an
Option granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded, and under any blue sky or state securities laws applicable to
such Shares.

6.8 Termination of Employment or Leave of Absence. Except as otherwise approved
by the Committee and set forth in the pertinent Award Agreement(s), in the event
that a Participant who is an Employee, during his or her lifetime has been on
leave of absence for a period of greater than twelve (12) months (except a leave
of absence approved by the Board or the Committee, as the case may be), or
ceases to be an Employee of the Company or of any Subsidiary for any reason,
including retirement, the portion of any SAR or Option which is not exercisable
on the date on which the Participant ceased to be an Employee or has been on
leave for over twelve (12) months (except a leave of absence approved by the
Board or the Committee, as the case may be) shall expire on such date and any
unexercised portion thereof which was otherwise exercisable on such date shall
expire unless exercised within a period of three (3) months from such date, but
in no event after the expiration of the term for which the SAR or Option was
granted; provided, however, that in the case of an awardee of a SAR or a NQSO
who is an “Approved Retiree” (as hereinafter defined), the SAR or NQSO shall
continue to vest for up to five years from the date of retirement and said
awardee may exercise such SAR or NQSO, as applicable, until the soonest to occur
of (i) the expiration of such SAR or NQSO in accordance with its original term;
(ii) the expiration of five (5) years from the date of retirement; or (iii) with
respect to SARs or Options granted less than one year before the date the
Approved Retiree retires, expiration of the SAR or Option on such retirement
date, except not with respect to that portion of the SARs or Options equal to
such number of shares multiplied by the ratio of (I) the number of days between
the grant date and the retirement date inclusive, over (II) the number of days
in the twelve (12) month period following the grant date.

Notwithstanding the preceding paragraph, if the Committee subsequently
determines, in its sole discretion, that an Approved Retiree has violated the
provisions of the agreement to refrain from Engaging in Competition, or has
engaged in willful acts or omissions or acts or omissions of gross negligence
that are or potentially are injurious to the Company’s operations, financial
condition or business reputation, all SARs and Options shall be cancelled
without consideration immediately.

 

8



--------------------------------------------------------------------------------

In the event of the death of an awardee during the three (3) month period
described above for exercise of a SAR or an Option by a terminated awardee or
one on leave for over twelve (12) months (except a leave of absence approved by
the Board or the Committee, as the case may be), the Option shall be exercisable
by the awardee’s personal representatives, heirs or legatees to the same extent
and during the same period that the awardee could have exercised the SAR or
Option if the awardee had not died.

Notwithstanding anything in Article 6.5 to the contrary, in the event of the
death of an awardee while an Employee or Approved Retiree of the Company or any
Subsidiary, an outstanding SAR or Option held by such awardee upon death shall
become fully vested upon death and shall be exercisable by the awardee’s
personal representatives, heirs or legatees at any time prior to the expiration
of one (1) year from the date of death of the awardee, but in no event after the
expiration of the term for which the SAR or Option was granted.

6.9 Nontransferability of SARs and Options. No SAR, NQSO or ISO granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all SARS, NQSOs and ISOs granted to a Participant under the Plan shall
be exercisable during his or her lifetime only by such Participant.

Article 7. Restricted Stock

7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees in such amounts as the Committee shall determine.

7.2 Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

7.3 Transferability. Except as provided in this Article 7, the Shares of
Restricted Stock granted hereof may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Restricted Stock
Award Agreement, or upon earlier satisfaction of any other conditions, as
specified by the Committee in its sole discretion and set forth in the
Restricted Stock Award Agreement. All rights with respect to the Restricted
Stock granted to a Participant under the Plan shall be available during his or
her lifetime only to such Participant.

7.4 Other Restrictions. The Committee shall impose such conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance objectives
(Company-wide, business unit, and/or individual), time-based restrictions on
vesting following the attainment of the performance objectives, and/or
restrictions under applicable Federal or state securities laws.

The Company shall retain the certificates representing Shares of Restricted
Stock in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.

Except as otherwise provided in this Article 7, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.

Distribution of Shares of Restricted Stock is conditioned upon the Participant
not committing any criminal offense or malicious tort relating to or against the
Company or, as determined by the Committee in its sole discretion, engaging in
willful acts or omissions or acts or omissions of gross negligence that are or
potentially are injurious to the company’s operations, financial condition or
business reputation.

 

9



--------------------------------------------------------------------------------

7.5 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares.

7.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
credited with regular dividends paid with respect to the underlying Shares while
they are so held. Such dividends may be paid currently or converted into
additional shares of Restricted Stock, upon such terms as the Committee
establishes.

The Committee may apply any restrictions to the dividends that the Committee
deems appropriate. Without limiting the generality of the preceding sentence, if
the grant or vesting of Restricted Stock granted to a Covered Employee is
designed to comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate to the payment of
dividends declared with respect to such Restricted Stock, such that the
dividends and/or the Restricted Stock maintain eligibility for the
Performance-Based Exception.

7.7 Termination of Employment. Except as otherwise approved by the Committee and
set forth in the pertinent Award Agreement(s), (a) in the event that a
Participant’s employment with the Company is terminated during the Period of
Restriction because the Participant is an Approved Retiree, the Committee shall
have complete discretion in determining the percentage, if any, of a
Participant’s outstanding Restricted Shares as to which the Period of
Restriction shall end; (b) in the event a Participant’s employment with the
Company is terminated because of the Participant’s Disability or death during
the Period of Restriction, the Period of Restriction shall end and the
Participant’s rights thereunder shall inure to the benefit of his or her
Beneficiary; and (c) in the event that a Participant’s employment with the
Company is terminated for any other reason during the Period of Restriction,
such Participant’s outstanding Restricted Shares shall be forfeited to the
Company without payment.

Article 8. Restricted Stock Units

8.1 RSUs. Subject to the terms and conditions of the Plan, the Committee, at any
time and from time to time, may grant Awards of RSUs to eligible Employees in
such amounts as the Committee shall determine.

8.2 RSU and Common Share Rights. RSUs shall represent an Employee’s unsecured
right to receive from the Company the transfer of title to Shares subject to the
vesting schedule referenced in Article 8.3 below, provided that the Employee has
satisfied the conditions of transfer set forth in Article 8.4 below. On each
such vesting date, if it occurs, the Company shall transfer a corresponding
number of Shares to an individual brokerage account established and maintained
in the Employee’s name. The Employee shall have all the rights of a stockholder
with respect to such Shares transferred to the brokerage account, including but
not limited to the right to vote the Shares, to sell, transfer, liquidate or
otherwise dispose of the Shares, and to receive all dividends or other
distributions paid or made with respect to the Shares from the time they are
deposited in the account. The Employee shall have no voting, transfer,
liquidation, or other rights of a Share stockholder with respect to RSUs prior
to such time that the corresponding Shares are transferred, if at all, to the
Employee’s brokerage account. Notwithstanding the foregoing, RSU’s may be
granted with dividend equivalent rights at the discretion of the Committee.

8.3 Vesting in RSUs. RSU Awards shall become vested in accordance with the
vesting provisions set forth in the pertinent Award Agreements.

8.4 Conditions of Transfer. A transfer of Shares in accordance with paragraph
8.2 above shall be conditioned upon the Employee meeting both of the following
conditions during the entire period from the grant date through the vesting
date(s) relating to such RSUs:

(a) The Employee must continue to be an active employee of the Company or one of
its Subsidiaries; and

(b) The Employee must refrain from committing any criminal offense or malicious
tort relating to or against the Company or, as determined by the Committee in
its discretion, engaging in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation.

 

10



--------------------------------------------------------------------------------

If the Employee fails to meet the requirements of Article 8.4(a) and (b), then
the Employee shall forfeit the right to vest in any RSUs that have not already
vested as of the time such failure is determined, and the Employee shall
accordingly forfeit the right to receive the transfer of title to any
corresponding Shares. The forfeiture of rights with respect to unvested RSUs
(and corresponding Shares) shall not affect the rights of the Employee with
respect to any RSUs that already have vested nor with respect to any Shares the
title of which has already been transferred to the Employee’s brokerage account.

8.5 Effect of Termination of Employment. Notwithstanding contrary provisions of
this Article 8, except as otherwise approved by the Committee and set forth in
the pertinent Award Agreement(s):

(a) In the event the Employee’s employment is terminated prior to the relevant
vesting date on account of death, and if the Employee had otherwise met the
requirements of Article 8.4(a) and (b) from the grant date through the date of
such death, then the Employee’s unvested RSUs shall immediately vest in full
upon death and the Employee’s rights hereunder with respect to any such RSUs
shall inure to the benefit of the Employee’s executors, administrators, personal
representatives and assigns.

(b) In the event Employee’s employment is terminated prior to the relevant
vesting date on account of the Employee having a Disability or being an Approved
Retiree, and if the Employee had otherwise met the requirements of Article
8.4(a) and (b) from the grant date through the date of the termination of
employment date, and provided that the Employee continues to meet the
requirements of Article 8.4(b), then the Employee’s rights hereunder with
respect to any outstanding, unvested RSUs shall continue in the same manner as
if the Employee continued to meet the continuous employment requirement of
Article 8.4(a) through the vesting dates related to the Award, except not for
that portion of RSUs granted less than one (1) year prior to the Employee’s
termination equal to such number of shares multiplied by the ratio of (A) the
number of days after the termination date and before the first (1st) anniversary
of the grant date, over (B) the number of days on and after the grant date and
before the first (1st) anniversary of the grant date.

(c) In the event Employee’s employment is terminated prior to the relevant
vesting date for any reason other than those circumstances described in
paragraphs (a) and (b) of this Article 8.5, such Employee’s outstanding RSUs
shall be forfeited to the Company without payment.

Article 9. Other Awards

9.1 Grant of Other Share-Based Awards. The Committee may grant Other Share-Based
Awards to Participants in such number, and upon such terms, and at any time and
from time to time, as shall be determined by the Committee.

9.2 Terms of Other Share-Based Awards. Other Share-Based Awards shall contain
such terms and conditions as the Committee may from time to time specify and may
be denominated in cash, in Shares, in Share-equivalent units, in Share
appreciation units, in securities or debentures convertible into Shares or in a
combination of the foregoing and may be paid in cash or in Shares, all as
determined by the Committee. Other Share-Based Awards may be issued alone or in
tandem with other Awards granted to Employees.

9.3 Other Share-Based Award Agreement. Each Other Share-Based Award shall be
evidenced by an Award Agreement that shall specify such terms and conditions as
the Committee shall determine.

9.4 Other Cash Performance-Based Awards. The Committee may grant Other Cash
Performance-Based Awards based on performance measures set forth in Article10
not based on Shares upon such terms and at any time and from time to time as
shall be determined by the Committee. Each such Other Cash Performance-Based
Award shall be evidenced by an award agreement that shall specify such terms and
conditions as the Committee shall determine. An Other Cash Performance-Based
Award not based upon Shares shall not decrease the number of Shares under
Article 4 that may be issued pursuant to other Awards. No individual shall be
eligible to receive a payment with respect to cash performance-based awards in
excess of $4 million in any one-year performance period (the “Annual Maximum”)
or, in the case of a performance period greater than one year, the Annual
Maximum multiplied by the number of full years in the performance period. Other
Cash Performance-Based Awards may relate to annual bonus or long-term
performance awards.

 

11



--------------------------------------------------------------------------------

Article 10. Performance Measures for Awards

10.1 Performance Measures. Unless and until the Committee proposes for
shareholder vote and shareholders approve a change in the general performance
measures set forth in this Article 10, the attainment of which may determine the
degree of payout and/or vesting with respect to Awards granted to Covered
Employees which are designed to qualify for the Performance-Based Exception, the
performance measure(s) to be used for purposes of such Awards shall be chosen
from among any one or more of the following performance criteria, or derivations
of such performance criteria:

 

  (a) Stock Price,

 

  (b) Market Share,

 

  (c) Sales Revenue,

 

  (d) Organic sales growth,

 

  (e) Cash flows,

 

  (f) Cash flow efficiency,

 

  (g) Financial reported earnings,

 

  (h) Economic earnings,

 

  (i) Earnings per share,

 

  (j) Appreciation in the Fair Market Value of Shares,

 

  (k) Return on equity,

 

  (l) Return on invested capital,

 

  (m) Total Shareholder Return,

 

  (n) Operating Total Shareholder Return,

 

  (o) Operating margins,

 

  (p) Operating income,

 

  (q) Earnings before interest, taxes, depreciation and amortization (“EBITDA”)
(consolidated or business unit),

 

  (r) Earnings before or after taxes,

 

  (s) Volume per guest,

 

  (t) Customer satisfaction,

 

  (u) Associate engagement,

 

  (v) Owner/franchisee satisfaction,

 

  (w) Timeshare sales volume,

 

  (x) Timeshare cost, and

 

  (y) Marketing and sales corporate overhead.

The above performance measures may be used either individually, alternatively or
in any combination and established at a subsidiary or business unit level or at
a consolidated Company level, in each case as specified by the Committee.
Achievement of any of the performance measures above may be measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to the
performance of a designated group of companies, in each case as specified by the
Committee.

 

12



--------------------------------------------------------------------------------

10.2 Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the preestablished performance
objectives; provided, however, that Awards that are designed to qualify for the
Performance-Based Exception and that are held by Covered Employees may not be
adjusted upward (the Committee shall retain the discretion to adjust such Awards
downward).

10.3 Committee Discretion. In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing performance
measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that do not qualify for the Performance-Based
Exception; the Committee may make such grants without satisfying the
requirements of Code Section 162(m).

Article 11. Directors’ Share Awards, Fee Deferral Elections, and Director SARs
and Options

11.1 Eligibility. Only Non-Employee Directors shall be eligible to receive
Non-Employee Director Share Awards and Director SARs and Options and to make Fee
Deferral Elections. All such awards are subject to prior approval by the
Committee.

11.2 Non-Employee Director Share Awards. On the first (1st) full trading day
immediately following each Annual Meeting, each Non- Employee Director
designated by the Board may receive a Non-Employee Director Share Award of a
number of Shares determined by the Board before such Annual Meeting. Each
Non-Employee Director Share Award shall be fully vested and nonforfeitable when
granted.

11.3 Fee Deferral Elections.

(a) Elections to Defer Payment of Fees. Payment of all or any part of any Fees
payable to a Non-Employee Director may be deferred by election of the
Non-Employee Director. Each such election must be made in writing on a form
prescribed by the Committee and irrevocably delivered to the Company in the year
preceding the year which commences with the next Annual Meeting (the “Election
Year”), and must be irrevocable for such Election Year. Deferral elections for
Election Year 2014-2015 and later Election Years may include a separate election
regarding whether to receive dividend equivalent units under Article 11.3(d)
that relate solely to Fees deferred in such years in the form of additional
Stock Units or an immediate cash payment; provided that, to the extent no such
election is provided or made, the Non-Employee Director will be deemed to have
elected to receive dividend equivalent units in the form of additional Stock
Units. No election may be made under this Article 11.3(a) with respect to Fees
for which an election is made under Article 11.5.

(b) Crediting Stock Units to Accounts. Amounts deferred pursuant to a Fee
Deferral Election shall be credited as of the date of the deferral to a Stock
Unit Account in Stock Units. The number of Stock Units credited to a Stock Unit
Account with respect to any Non-Employee Director shall equal (i) the amount
deferred pursuant to the Fee Deferral Election divided by (ii) the Fair Market
Value of a Share on the date on which the Fees subject to the Fee Deferral
Election would have been paid but for the Fee Deferral Election, with fractional
units calculated to at least three (3) decimal places.

(c) Fully Vested Stock Units. All Stock Units credited to a Non-Employee
Director’s Stock Unit Account pursuant to this Article 11.3 shall be at all
times fully vested and nonforfeitable.

(d) Credit of Dividend Equivalents. Each Stock Unit credited to a Director’s
Stock Unit Account includes one dividend equivalent unit. As of each dividend
payment date with respect to Shares, each Non-Employee Director shall have
credited to his or her Stock Unit Account an additional number of Stock Units
equal to the product of (i) the per-share cash dividend payable with respect to
a Share on such dividend payment date multiplied by the number of dividend
equivalent units credited to his or her Stock Unit Account as of the close of
business on the record date for such dividend, divided by (ii) the Fair Market
Value of a Share on such dividend payment date. Notwithstanding the foregoing,
if a Non-Employee Director made a cash election with respect to dividend
equivalent units pursuant to Article 11.3(a) (the “Cash-Settled Units”), then
within 30 days after the dividend payment date, in lieu of the foregoing, the
Non-Employee Director shall receive a cash payment equal to the product of
(A) the per-share cash dividend payable with respect to a Share on such dividend
payment date multiplied by (B) the number of Cash-Settled Units outstanding as
of the close of business on the record date for such dividend. If dividends are
paid on Shares in a form other than cash, then such dividends shall (I) if to be
credited to the Stock Unit Account. either be notionally converted to cash or
credited “in kind”, or (II) if to be paid in cash, notionally converted to cash
if their value is readily determinable.

 

13



--------------------------------------------------------------------------------

(e) Payment of Stock Units. Upon Termination of Service, the Stock Units
credited to a Non-Employee Director’s Stock Unit Account shall be paid to the
Non-Employee Director in an equal number of shares of Stock in a single lump sum
or in substantially equal annual installments over a period not to exceed ten
(10) years, as irrevocably elected in writing by the Non-Employee Director at
the time of the Non-Employee Director’s election to defer Fees under Article
11.3(a), pursuant to rules established from time to time by the Committee.

11.4 Unfunded Status. The interest of each Non-Employee Director in any Fees
deferred under this Article 11 (and any Stock Units or Stock Unit Account
relating thereto) or in any Director Stock Award shall be that of a general
creditor of the Company. Stock Unit Accounts and Stock Units (and, if any, “in
kind” dividends) credited thereto shall at all times be maintained by the
Company as bookkeeping entries evidencing unfunded and unsecured general
obligations of the Company.

11.5 Director SARs and Options.

(a) Elections to Receive Payment of Fees in the Form of SARs or Options. A
Non-Employee Director may elect to receive payment of all or any part of his or
her cash retainer in the form of Director SARs or Options, as determined by the
Committee, in lieu of cash. Each such election must be made in writing on a form
prescribed by the Committee and delivered to the Company in the calendar year
preceding the calendar year in which occurs the Annual Meeting that marks the
commencement of the annual period of service during which such Fees are earned.
Each election is irrevocable for that annual period. Elections under this
Article 11.5 may not be made with respect to Fees deferred under Article 11.3.

(b) Grant of Director SARs and Options. On the first (1st) full trading day
immediately following each Annual Meeting, each Non- Employee Director who has
filed an election under Article 11.5(a) for the annual period of service that
commences with such Annual Meeting shall be granted Director SARs or Options
that have a value on the date of grant substantially equal to the amount of Fees
otherwise payable to the Non-Employee Director in cash but for the election to
receive Director SARs or Options. The value of Director SARs or Options shall be
determined by the Committee in its sole discretion, at a meeting held prior to
the Annual Meeting, based on a Black-Scholes option pricing model or other
valuation model that the Committee determines to be appropriate in its sole
discretion.

(c) Terms of Director SARs and Options. Each Director SAR and Option shall be
evidenced by an Award Agreement that shall specify the Exercise Price, the
duration of the SAR or Option, and the number of Shares to which the SAR or
Option pertains. Each Director SAR and Option shall (i) have an Exercise Price
equal to or greater than the Fair Market Value of a Share on the date the Award
is granted; (ii) be immediately vested and exercisable; (iii) expire on the
tenth (10th) anniversary of the date of its grant; and (iv) be nontransferable
unless otherwise specified by the Committee.

(d) Payment. Director SARs and Options granted under this Article 11 shall be
exercised by the delivery of notice of exercise to the Company in such manner as
the Committee shall determine, setting forth the number of Shares with respect
to which the SAR or Option is to be exercised, accompanied by full payment for
the Shares. The Exercise Price upon exercise of any Director SAR or Option shall
be payable to the Company in full either: (i) in cash or its equivalent, (ii) by
withholding of Shares deliverable upon exercise or tendering (either actually or
by attestation) previously acquired Shares, in each case having an aggregate
Fair Market Value at the time of exercise equal to the total Exercise Price, or
(iii) by a combination of (i) and (ii). The Committee also may allow cashless
exercise as permitted under the Federal Reserve Board’s Regulation T, subject to
applicable securities law restrictions, or by any other means which the
Committee determines to be consistent with the Plan’s purpose and applicable
law.

Article 12. Distribution Awards

All Distribution Awards shall be issued under the Plan as provided in the
Allocation Agreement. The Committee shall administer all such Distribution
Awards under this Plan, giving service credit to the grantee of each such
Distribution Award to the extent required under the Allocation Agreement. All
Distribution Awards shall be subject to substantially similar terms and
conditions as provided in the holder’s corresponding awards under the MII Plan.

 

14



--------------------------------------------------------------------------------

Article 13. Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of the Participant’s death before
the Participant has received any or all of such benefit. Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

Article 14. Change in Control

14.1 Treatment of Awards. If a Participant who is actively employed by the
Company incurs a Covered Termination of Employment (as defined in Article 14.2
below) on or within twelve (12) months following a Change in Control (as defined
in Article 14.3 below), then the following shall occur:

(a) Restricted Stock and RSUs. With respect to any Restricted Stock, RSUs or any
Other Share-Based Awards taking a form substantially the same as Restricted
Stock or RSUs, the restrictions, forfeiture conditions, deferral of settlement
and conditions on distribution other than those imposed by law applicable to
such Awards shall lapse, and all such Awards shall be deemed fully vested, as of
the date of the Participant’s Covered Termination of Employment, and the subject
Shares, or equity interests that are substituted for the subject Shares as a
result of the Change in Control, shall be distributed to the Participant
immediately following such Covered Termination of Employment. Notwithstanding
the preceding sentence, in the event no Awards, Shares or substitute equity
interests are available in connection with the Change in Control, the
restrictions, forfeiture conditions, deferral of settlement and conditions on
distribution other than those imposed by law applicable to such Restricted
Stock, RSU and Other Share-Based Awards shall lapse, and all such Awards shall
be deemed fully vested, as of the date of the Change in Control, and the Awards
shall be distributed to the Participant immediately following the Change in
Control. In the Committee’s discretion, the distribution of Awards as described
in this Article 14.1(a) may be made in the form of a cash payment equal to the
product of (i) the per Share value, which shall be (I) in the case of a payment
made immediately following a Covered Termination of Employment, the Fair Market
Value per Share as of the date of the Covered Termination of Employment, or (II)
in the case of a payment made immediately after the Change in Control, the price
paid per Share to general stockholders of the Company, through a tender offer or
otherwise, pursuant to the transaction resulting in the Change in Control, and
(ii) the number of subject Shares or substitute equity awards that otherwise
would be distributed to the Participant if available and the Committee had not
determined to pay cash.

(b) Options and SARs. As of the date of the Participant’s Covered Termination of
Employment, all of the unvested or unexercisable Options, SARs or Other
Share-Based Awards taking a form substantially the same as Options or SARs held
by the Participant shall be deemed to be fully vested and exercisable with
respect to the subject Shares, or other equity interests that are substituted
for the Shares as a result of the Change in Control, and any other conditions on
such Awards shall lapse, other than those imposed by law. Such Awards shall
remain exercisable until the earlier of (i) the end of their original term, or
(ii) twelve (12) months (or in the case of an Approved Retiree, five (5) years)
following the Participant’s Covered Termination of Employment. Notwithstanding
the preceding sentence, in the event no Awards, Shares or substitute equity
interests are available in connection with the Change in Control, the
restrictions, forfeiture conditions, deferral of settlement and conditions on
distribution other than those imposed by law applicable to such Options, SARs
and Other Share-Based Awards shall lapse, and all such Awards shall be deemed
fully vested, as of the date of the Change in Control. In the Committee’s
discretion, a cash payment may be made to the Participant immediately following
the Participant’s Covered Termination of Employment or the date of the Change in
Control, whichever is the date upon which the Participant is deemed to be fully
vested as determined under this Article 14.1(b), in an amount equal to (i) the
per Share value, which shall be (I) in the case of a payment made immediately
following a Covered Termination of Employment, the Fair Market Value per Share
as of the date of the Covered Termination of Employment, or (II) in the case of
a payment made immediately after the Change in Control, the price paid per Share
to general stockholders of the Company, through a tender offer or otherwise,
pursuant to the transaction resulting in the Change in Control, (ii) less the
Exercise Price, and (iii) multiplied by the number of subject Shares or
substitute equity awards that otherwise would be distributed to the Participant
if available and the Committee had not determined to pay cash.

 

15



--------------------------------------------------------------------------------

(c) Other Cash Performance-Based Awards and Certain Other Share-Based Awards.
All of the Participant’s Other Cash Performance-Based Awards or Other
Share-Based Awards subject to performance-based vesting shall be deemed to be
fully vested as of the Participant’s Covered Termination of Employment and be
paid out immediately thereafter, where such payment shall be based on a target
level of performance, pro rated for the days of such performance period through
the date of the Covered Termination of Employment. Notwithstanding the preceding
sentence, in the event no Awards, Shares or substitute equity interests are
available in connection with the Change in Control, the restrictions, forfeiture
conditions, deferral of settlement and conditions on distribution other than
those imposed by law applicable to such Other Cash Performance-Based Awards or
Other Share-Based Awards shall lapse, and all such Awards shall be deemed to be
fully vested, as of the date of the Change in Control, in which case payment
shall be based on a target level of performance pro rated for the days of such
performance period through the date of the Change in Control. Any Other
Share-Based Awards other than those described in Articles 14.1(a) and (b), and
other than as described above in this Article 14.1(c), shall be treated in a
manner similar to that described in Articles 14.1(a) and (b).

14.2 Covered Termination of Employment. For purposes of this Article 14,
“Covered Termination of Employment” shall mean any involuntary termination of
employment of a Participant, provided that such termination does not result from
the Participant’s serious misconduct within the meaning of Article 3.6.

14.3 Change in Control Definition. A Change in Control shall occur if:

(a) Acquisition of Voting Securities. Any Person directly or indirectly becomes
the Beneficial Owner of more than thirty percent (30%) of the Company’s then
outstanding voting securities (measured on the basis of voting power), provided
that the Person (i) has not acquired such voting securities directly from the
Company, (ii) is not the Company or any of its Subsidiaries, (iii) is not a
trustee or other fiduciary holding voting securities under an employee benefit
plan of the Company or any of its Subsidiaries, (iv) is not an underwriter
temporarily holding the voting securities in connection with an offering
thereof, and (v) is not a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Company stock; or

(b) Merger or Consolidation. The Company merges or consolidates with any other
corporation, other than a merger or consolidation resulting in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation representing fifty percent (50%) or more of the combined voting
power of the voting securities of the Company, the other corporation (if such
corporation is the surviving corporation) or the parent of the Company or other
corporation, in each case outstanding immediately after such merger or
consolidation; or

(c) Change in Majority of Board. Continuing Directors cease to represent a
majority of the Board, where “Continuing Directors” shall mean the directors of
the Board immediately after the Distribution, and any other director whose
appointment, election or nomination for election by the stockholders is approved
by at least a majority of the Continuing Directors at such time; or

(d) Sale, Liquidation or Other Disposition. The stockholders of the Company
approve a plan of complete liquidation of the Company or the Company sells or
disposes of all or substantially all of its assets.

Notwithstanding the foregoing provisions of Article 14.3, with respect to any
Award that is subject to Code Section 409A, in order to be treated as a Change
in Control, any event described in this Article 14.3 also must qualify as a
“change in control event” within the meaning of Code Section 409A(a)(2)(A)(v)
and the regulations thereunder.

14.4 Section 280G Cut-back in Benefits. Notwithstanding the other provisions of
this Plan, in the event that the amount of payments or other benefits payable to
any Participant under this Plan, together with any payments or benefits payable
under any other plan, program, arrangement or agreement maintained by the
Company or one of its affiliates, would constitute an “excess parachute payment”
(within the meaning of Section 280G or the Code), the payments under this Plan
shall be reduced in a manner determined by the Company (by the minimum possible
amounts) until no amount payable to the Participant under the Plan constitutes
an “excess parachute payment” (within the meaning of Section 280G of the Code).
All determinations required to be made under this Article 14.4, including
whether a payment would result in an “excess parachute payment” and the
assumptions utilized in arriving at such determination, shall be made by a
registered public accounting firm selected by the Company.

 

16



--------------------------------------------------------------------------------

Article 15. Rights of Participants

15.1 Employment or Service. Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any Participant’s employment or
service at any time, nor confer upon any Participant any right to continue in
the employ or service of the Company.

15.2 Participation. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

Article 16. Amendment, Modification, and Termination

16.1 Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend (subject to Article 1.3), suspend or terminate
the Plan in whole or in part; provided, however, that the Board may, in its sole
discretion, condition the adoption of any amendment of the Plan on the approval
thereof by the requisite vote of the shareholders of the Company entitled to
vote thereon.

16.2 Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to the restriction set forth in Article 10 hereof on the
exercise of upward discretion with respect to Awards which have been designed to
comply with the Performance-Based Exception, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Article 4.2 hereof) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

16.3 Awards Previously Granted. No termination, amendment, or modification of
the Plan or any Award shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award.

Except as provided under Article 16.2, an outstanding SAR or Option may not be
amended to change its Exercise Price, cancelled and re-granted with a new
Exercise Price, nor cancelled and replaced with other Awards or cash, unless
approved by shareholders.

16.4 Compliance with Code Section 162(m). At all times when Code Section 162(m)
is applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Committee determines that such compliance is not desired with respect to any
Award or Awards available for grant under the Plan, then compliance with Code
Section 162(m) will not be required. In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards available under the Plan, the Committee may, subject to this
Article 16, make any adjustments it deems appropriate.

16.5 Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees or
directors of entities who become or are about to become employees or directors
of the Company or a Subsidiary as the result of a merger, consolidation or other
acquisition of the employing entity or the acquisition by the Company or a
Subsidiary of the assets or stock of the employing entity. The terms and
conditions of any substitute awards so granted may vary from the terms and
conditions set forth hereof to the extent that the Committee deems appropriate
at the time of grant to conform the substitute awards to the provisions of the
awards for which they are substituted.

 

17



--------------------------------------------------------------------------------

Article 17. Withholding

17.1 Tax Withholding. The Company shall have the power and the right to deduct
from any amount otherwise due to the Participant, or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local income, employment or other related taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

17.2 Share Withholding. With respect to withholding required in connection with
any Award, the Company may require, or the Committee may permit a Participant to
elect, that the withholding requirement be satisfied, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
withheld on the transaction. Any election by a Participant shall be irrevocable
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.

Article 18. Indemnification

Except as prohibited by law, each person who is or shall have been a member of
the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan, other than by willful misconduct, and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

Article 19. Code Section 409A

19.1 General. To the extent that Code Section 409A may apply to any Awards under
the Plan, it is intended that the terms of the Plan and such Awards meet the
applicable requirements of Code Section 409A so that a Participant is not taxed
under Code Section 409A with respect to such Awards until such time as Shares or
other amounts are distributed to the Participant in accordance with the Plan’s
and the Awards’ terms. For this purpose, the Plan and the Awards will be
administered and interpreted to comply with Code Section 409A and any applicable
Treasury or IRS guidance.

19.2 Delay for Specified Employees. To the extent that any Awards under the Plan
may be subject to Code Section 409A(a)(2)(B)(i), distributions of Shares or
other amounts pursuant to such Awards on account of a termination of employment
of a Participant who is a Specified Employee (as defined as follows) shall be
made or commence not before the date which is six (6) months following the
termination of employment, except in the event of the Participant’s death. Any
distribution that is delayed under this Article 19.2 shall be distributed on the
first day of the seventh month following the Specified Employee’s termination of
employment (without affecting the timing of any subsequent installment that is
not within the six-month period following termination of employment). For this
purpose, a Specified Employee is a person described under Treasury Regulation
section 1.409A-1(i), applying the default rules thereunder, except that the
definition of compensation for purposes of identifying Specified Employees is
the safe harbor definition of compensation set forth under Treasury Regulation
section 1.415(c)-2(d)(4).

Article 20. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase, of
all or substantially all of the business and/or assets of the Company, or a
merger, consolidation or otherwise.

Article 21. Legal Construction

21.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used hereof also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

 

18



--------------------------------------------------------------------------------

21.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

21.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

21.4 Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.

21.5 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Florida.

 

19